 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00042-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JOSEPH FLOWERS,                                    DATE: July 16, 2019
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on July 16, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 13, 2019, and to exclude time between July 16, 2019, and August 13, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes approximately 148 pages of written discovery consisting of investigative reports,

26          criminal history information, photographs, and other documents, as well as the contents of two

27          seized cellular telephones that each contain hundreds of photograph, video, and other files. All

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         of this discovery has been either produced directly to counsel and/or made available for

 2         inspection and copying.

 3                 b)     In addition, on May 21, 2019, the government made available to the defense body

 4         camera footage. The government produced a copy of that footage to the defense on June 26,

 5         2019.

 6                 c)     Counsel for defendant desires additional time to review this discovery, conduct

 7         factual investigation, and confer with her client.

 8                 d)     Counsel for defendant believes that failure to grant the above-requested

 9         continuance would deny her the reasonable time necessary for effective preparation, taking into

10         account the exercise of due diligence.

11                 e)     The government does not object to the continuance.

12                 f)     Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of July 16, 2019 to August 13, 2019,

17         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

18         because it results from a continuance granted by the Court at defendant’s request on the basis of

19         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

20         of the public and the defendant in a speedy trial.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: July 12, 2019                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ DAVID W. SPENCER
 9                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
10

11
     Dated: July 12, 2019                                     /s/ Hannah R. Labaree
12                                                            Hannah R. Labaree
13                                                            Counsel for Defendant
                                                              JOSEPH FLOWERS
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 12th day of July, 2019.
18

19   Dated: July 12, 2019                                    /s/ John A. Mendez
                                                             HONORABLE JOHN A. MENDEZ
20                                                           United States District Court Judge

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
